DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended, in order to clarify the claim, as follows: 

Claim 1: A six-cylinder opposed free piston internal combustion engine generator, comprising: 
two free piston internal combustion engine sets, one opposed piston internal combustion engine set and two linear generator sets, wherein two sides of the opposed piston internal combustion engine set are respectively connected to the two linear generator sets, each opposed piston internal combustion engine set is connected to one free piston internal combustion engine set, 
each linear generator set comprises a stator coil (1), a motor shell (2), a generator rotor (3), a rotor mandrel (4) and a spring (5), the stator coil (1) is fixed inside the motor shell (2), the generator rotor (3) is fixed on the rotor mandrel (4), along with movement of the rotor mandrel (4) driven by the free piston internal combustion engine sets and the opposed piston internal combustion engine set on the two sides, the generator rotor (3) passes through a magnetic induction line generated by the stator coil (1) for power generation; the spring (5) is arranged between the generator rotor (3) and the motor shell (2) to limit the movement of the rotor mandrel (4); 
two free piston internal combustion engine set and one opposed piston internal combustion engine set each comprise a low-pressure cylinder set, a high-pressure cylinder set, an intercooler (12) and an exhaust gas communicating pipe (18); and the intercooler (12) and the exhaust gas communicating pipe (18) are connected between the low-pressure cylinder set and the high-pressure cylinder set, air entering cylinders is first subjected to first-stage compression in the low-pressure cylinder set in the free piston internal combustion engine set and the opposed piston internal combustion engine set and then subjected to second-stage compression in the high-pressure cylinder set, and a high pressure gas produced after the combustion is subjected to first-stage expansion in the high-pressure cylinder set and then subjected to second-stage expansion in the low-pressure cylinder set.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose or make obvious a six-cylinder engine having two free-piston sets, one opposed piston engine set with two-linear generator sets, wherein the linear generators include the specified structures, and further wherein the sets include a low-pressure set and a high-pressure set which includes cylinders for feeding gasses to and from the linear generator/opposed piston sets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747